 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JULIANNA MCFADDEN,                              No. 2:18-cv-2193 MCE DB PS
12                      Plaintiff,
13             v.                                     ORDER
14    FIDELITY BROKERAGE SVS.,
      CHARLES SCHWAB & CO.,
15

16                      Defendants.
17

18          Plaintiff, Julianna McFadden, is proceeding pro se in this action. Therefore, the matter

19   was referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. §

20   636(b)(1). Noticed for hearing before the undersigned on February 22, 2019, is defendant

21   Fidelity Brokerage Services’ motion to compel arbitration and stay these proceedings. (ECF No.

22   18.) However, on February 8, 2019, plaintiff filed a statement of non-opposition to defendant’s

23   motion.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. The February 22, 2019 hearing of defendant’s motion is vacated;

26          2. Defendant’s unopposed November 28, 2018 motion to compel arbitration and stay

27   these proceedings (ECF No. 9) is granted;

28   ////

                                                      1
 1           3. This action is stayed pending arbitration before the Financial Industry Regulatory

 2   Authority;

 3           4. Within thirty days of the completion of arbitration proceedings, the parties shall file

 4   status reports advising the court as to the outcome of the arbitration and whether this action

 5   should continue; and

 6           5. The Clerk of the Court shall administratively close this case.

 7   Dated: February 13, 2019

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22   DLB:6
     DB/orders/orders.pro se/mcfadden2193.stay.ord
23

24

25

26
27

28

                                                        2
